DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew Williams on 14 January 2022.
The application has been amended as follows: 

1. (Currently Amended) A device for delivering an agent orally to a child breastfeeding from a breast, the device comprising: 
a broad breast portion configured to be positioned adjacent to and/or in contact with the breast during breastfeeding; and 
a nipple portion, wherein the entire nipple portion has a thickness that is 
a neck region extending from the breast portion, wherein the neck region has a first- cross sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast; and 

wherein, during breastfeeding— breast milk flows distally from the nipple through at least the bulbous region of the nipple portion and into a mouth of the child, and the neck region sealingly engages the nipple to inhibit proximal flow of the breast milk and/or the agent from the nipple portion, past the neck region, and to the breast portion.
2. (Currently Amended) The device of claim 1 wherein the bulbous region has a ball-shape.
17. (Currently Amended) A device for facilitating a child breastfeeding from a breast, the device comprising:
a broad breast portion configured to be positioned adjacent to and/or in contact with the breast during breastfeeding;
a nipple portion, wherein the entire nipple portion has a thickness that is 

a bulbous region extending from the neck region, wherein the bulbous region defines a chamber, and wherein the bulbous region has a second cross- sectional area greater than the first cross-sectional area;
an agent, wherein the agent is positioned in the chamber;
wherein, during breastfeeding— breast milk flows distally from the nipple through at least the bulbous region of the nipple portion and into a mouth of the child, 
the agent is delivered orally to the child, and
the neck region sealingly engages the nipple to inhibit proximal flow of the breast milk and/or the agent from the nipple portion, past the neck region, and to the breast portion.
20. (Currently Amended) A device for delivering an agent orally to a child breastfeeding from a breast of a mother, the device comprising: 
a broad breast portion configured to be positioned adjacent to and/or in contact with the breast during breastfeeding; and 

a neck region extending from the breast portion, wherein the neck region has a first- cross sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast; and 
a bulbous region extending from the neck region, wherein the bulbous region defines a chamber configured to house the agent, wherein the bulbous region has a second cross-sectional area greater than the first cross-sectional area, and wherein the bulbous region includes a plurality of openings extending therethrough; 
wherein, during breastfeeding— breast milk flows distally from the nipple through at least the bulbous region of the nipple portion and into a mouth of the child, the neck region sealingly engages the nipple to inhibit proximal flow of the breast milk and/or the agent from the nipple portion, past the neck region, and to the breast portion, the nipple portion is configured to stretch in response to suction forces and mechanical forces exhibited by the child, and the nipple portion is configured to provide a continuous fluid path from the nipple through one or more of the openings both in response to the suction forces and mechanical forces exhibited by the child and in the absence of the suction forces and the mechanical forces.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims describe and invention which is not disclose, suggested, or otherwise obviated by the prior art. The instant claim amendments overcome the previous rejection and place the instant application into condition for allowance. The “Francis” reference was previously relied upon to suggest modification to the invention of the JUSTMILK and/or Thomas reference as it pertains to providing a thickness to the nipple portion of “about 0.3mm or less”. However, the instant amendments also require that the thickness of the nipple portion is “less than a thickness of the breast portion”. Francis however teaches a criticality to uniform thickness of BOTH the breast portion and nipple portion (see Par. 34) so as to “not significantly effect the baby’s ability to stimulate the mother’s breast and/or nipple” [emphasis added]. Francis is suggestive that that larger material thicknesses (particular those in excess of 0.4mm) at the breast portion would interfere with stimulation of the breast – as Francis is concerned with BOTH breast and nipple stimulation. As such, in view of the Francis invention one would not be compelled to construct a nipple shield with a nipple portion with a material thickness less than or equal “about 0.3mm” whereby the nipple portion is thinner than the cooperating breast portion. Criticality for these particular dimensions is affirmed by consideration of Applicant’s previously submitted 1.132 Affidavit/Declaration and cannot be considered a mere obvious design choice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783  
01/20/2022